      Case 2:20-cv-02657-JWB-ADM Document 1 Filed 12/29/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

PAMELA BOOTY,                                          )
                                                       )
                  Plaintiff,                           )
                                                       )
v.                                                     )
                                                       )
KRAFT TANK CORP.,                                      )
                                                       )   Case No. 2:20-cv-2657
Registered Agent                                       )
Spencer P. Kraft                                       )
320 Kindleberger Road                                  )
Kansas City, KS 66115                                  )
                                                       )
                  Defendant.                           )

                                            COMPLAINT

       COMES NOW Plaintiff, Pamela Booty (“Plaintiff”), and for her Complaint against

Defendant, Kraft Tank Corp. (“Kraft Tank” or “Defendant”), as a result of Defendant’s unlawful

employment practices, states and alleges as follows:

                                              PARTIES

       1.     Plaintiff is a resident of the State of Kansas and a former employee of Defendant.

       2.     Defendant is a business entity incorporated under the laws of the State of Kansas

which, at all times relevant hereto, has done business in the State of Kansas and been authorized

to do so. Defendant is an “employer” within the meaning of Section 701(b) of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title VII”) as amended by the Pregnancy

Discrimination Act of 1978.

       3.     Defendant conducts and/or maintains and/or during all relevant times conducted

and/or maintained a place of business at 320 Kindleberger Road in Kansas City, Kansas.
       Case 2:20-cv-02657-JWB-ADM Document 1 Filed 12/29/20 Page 2 of 6




                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this cause of action pursuant

to 28 U.S.C. § 1331, 1337, and 1343(a)(4), as well as 42 U.S.C. § 2000e-5(f).

        5.      Plaintiff has satisfied all private, administrative, and judicial prerequisites to the

institution of this action. A timely Charge of Discrimination was filed with the Equal Employment

Opportunity Commission (“EEOC”) on June 30, 2020. A true and correct copy of Plaintiff’s

Charge of Discrimination is attached hereto and incorporated by reference as Exhibit A.

        6.      On November 20, 2020, Plaintiff was issued her Notice of Right to Sue, authorizing

her to proceed with her claim. A true and correct copy of Plaintiff’s Notice of Right to Sue is

attached hereto incorporated by reference as Exhibit B.

        7.      The United States District Court for the District of Kansas has personal jurisdiction

over Defendant inasmuch as Defendant conducts business within this District.

        8.      The unlawful employment practices alleged herein were committed within this

jurisdiction.

        9.      Venue is properly laid in this Court pursuant to 28 U.S.C. § 1391(b), inasmuch as

Defendant has offices, conducts business, and/or can be found in the District of Kansas, and the

cause of action set forth herein has arisen and occurred in substantial part in this district. Venue

is also properly laid in this Court pursuant to 29 U.S.C. § 1132(e)(2) because Defendant has

substantial business contacts within the State of Kansas.

                                              FACTS

        10.     Plaintiff is female.

        11.     Plaintiff was employed as a Customer Service Representative with Kraft Tank from

May 18, 2020, until the termination of her employment on June 5, 2020. In this role Plaintiff

reported to Tank Wash Supervisor Garrett Burton.

                                                   2
        Case 2:20-cv-02657-JWB-ADM Document 1 Filed 12/29/20 Page 3 of 6




        12.    Plaintiff was pregnant at the time of the termination of her employment, and soon

before the termination of her employment she became visibly pregnant. On June 4, 2020, Garrett

Burton approached Plaintiff and asked “so when are you having this baby?” He added “I just want

to know because you’re good at this job and I can finally do my management duties and not have

to do customer service, too.” He then explained that “you have done more in less time than anyone

that has previously been in your position, and in no time you should be able to handle customer

service all on your own.” Plaintiff thanked him and told him “I’m still learning and have a ways

to go, but I’ve definitely improved and I’ve learned a lot. I feel I’m doing well in my position.”

He agreed and said again that he “finally ha[s] someone that can do this job so I’m not so stressed

out.” Plaintiff told him she was confident in her ability to do her job and to be his “right hand

man.”

        13.    The following morning Plaintiff arrived at work at 7:30 a.m. Immediately after she

arrived Garrett Burton informed her that he had met the previous afternoon with CEO Spencer

Kraft and informed him that Plaintiff was pregnant. Mr. Burton said that he had also informed

Controller Tracy Smith of her pregnancy at the same meeting. He said that “Tracy will be down

this morning to discuss it with you, but I wanted to give you a heads up that after I met with

Spencer they are going to let you go.” He then said “I tried to tell them to give you more time to

learn everything and that this job is a lot and no one has succeeded as much as you in the position.”

        14.    Plaintiff responded “Garrett, you know like I know that I’m being let go solely

because I’m pregnant. It’s no coincidence that you asked me yesterday about my pregnancy and

this morning I’m about to be fired for no reason other than the fact that I’m pregnant, which is not

right or fair.” Plaintiff told Mr. Burton that she had missed no time and that she had had no

restrictions related to her pregnancy. Mr. Burton agreed and said “I know it’s not fair and I tried



                                                   3
          Case 2:20-cv-02657-JWB-ADM Document 1 Filed 12/29/20 Page 4 of 6




to keep you. I know why they’re doing this and there’s nothing I can do about it hopefully

you can say the right thing that will change their minds.” Mr. Burton told Plaintiff “I’m on the

verge of quitting this job, especially for this. You shouldn’t be fired because you’re pregnant

because you’ve done so much in this position in such a short time and I can only imagine how

well you’d do in the long run.”

          15.   Plaintiff responded “unfortunately because I’m pregnant I won’t get that chance.”

Mr. Burton said “I know, it’s fucked up.” When Controller Tracy Smith arrived she said “I know

Garrett has already informed you but I have to let you go.” Plaintiff asked “for what reasons?”

Plaintiff explained that she had succeeded in her role in every way without criticism, but that it

didn’t matter because of the fact that she was pregnant and it had just been made aware to them

the day before. Ms. Smith stuttered as she explained that Plaintiff was “on the phone too much.”

Plaintiff asked her why she was being terminated when her supervisor was so pleased with her

performance and she responded “it’s out of his control.”

          16.   Tracy Smith asked Plaintiff for her badge and explained that she would need to

return her work shirts before she would receive her final paycheck, and then instructed Plaintiff to

leave the premises. When Plaintiff asked to speak with CEO and owner Spencer Kraft, Ms. Smith

responded “the company does have an open-door policy” but then refused to allow Plaintiff to see

him. Ms. Smith asked Plaintiff again to leave the premises and Plaintiff did so.

                             COUNT I – SEX DISCRIMINATION

          17.   Plaintiff hereby incorporates each preceding paragraph as though fully set forth

herein.

          18.   Plaintiff is female.   She was pregnant at the time of the termination of her

employment, a condition about which Defendant and Defendant’s agents were aware.



                                                  4
       Case 2:20-cv-02657-JWB-ADM Document 1 Filed 12/29/20 Page 5 of 6




       19.     Plaintiff was employed by Defendant.

       20.     As shown by the foregoing, Plaintiff suffered intentional discrimination at the

hands of Defendant and Defendant’s agents during the course of her employment with Defendant,

based on her sex, in violation of Title VII as amended by the Pregnancy Discrimination Act.

       21.     Defendant failed to make good faith efforts to establish and enforce policies to

prevent unlawful discrimination against its employees.

       22.     Defendant failed to properly train or otherwise inform their supervisors and

employees concerning the duties and obligations under the civil rights laws, including Title VII.

       23.     Plaintiff’s employment was terminated for reasons that constitute pretext for

unlawful retaliation and/or discrimination on the basis of Plaintiff’s sex.

       24.     As a direct and proximate result of Defendant’s actions and/or inaction, Plaintiff

has been deprived of income and other monetary and non-monetary benefits.

       25.     As a further direct and proximate result of Defendant’s actions and/or inaction,

Plaintiff has suffered humiliation, emotional pain, distress, suffering, inconvenience, mental

anguish, and related compensatory damages.

       26.     As shown by the foregoing, Defendant engaged in these discriminatory practices

with malice or reckless indifference to the federally protected rights of Plaintiff. Plaintiff is

therefore entitled to an award of punitive damages in an amount sufficient to punish Defendant or

to deter it and other companies from like conduct in the future.

       27.     Plaintiff is entitled to recover from Defendant reasonable attorneys’ fees, as

provided in Section 706(k) of Title VII, 42 U.S.C. § 2000e-5(k).

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of her

Complaint, for a finding that she has been subjected to unlawful discrimination prohibited by 42



                                                   5
       Case 2:20-cv-02657-JWB-ADM Document 1 Filed 12/29/20 Page 6 of 6




U.S.C. 2000(e) et seq.; for an award of back pay, including lost fringe benefits, bonuses, costs of

living increases and other benefits including interest; for an award of front pay in a reasonable

amount; for an award of compensatory and punitive damages; equitable relief including

reinstatement to work environment where Plaintiff is not subjected to discriminatory conduct; for

her costs expended; for her reasonable attorneys’ and expert’s fees provided by 42 U.S.C. 2000(e)-

5(k); and for such other and further relief the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which she has a right to trial by jury.

                                  DESIGNATED TRIAL LOCATION

       Pursuant to D. Kan. Rule 40.2, Plaintiff hereby designates the place of trial as Kansas City,

Kansas.

                                          Respectfully submitted,

                                          /s/ Lewis M. Galloway
                                          Lewis Galloway       Kansas Bar No. 20172
                                          LG Law LLC
                                          1600 Genessee St Ste 918
                                          Kansas City, MO 64102
                                          Phone: (816) 442-7002
                                          Fax: (816) 326-0820
                                          lewis@lglawllc.com

                                          Chad C. Beaver        Kansas Bar No. 21280
                                          1600 Genessee Street Ste 920
                                          Kansas City, Missouri 64102
                                          (816) 226-7750 | Office
                                          (816) 817-0540 | Fax
                                          cbeaver@beaver-law.com

                                          ATTORNEYS FOR PLAINTIFF




                                                     6
